DETAILED ACTION
This communication is in response to the Application filed on 10/20/2020. Claims 1-7, 10-23, 26-38 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-23, 26-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of US Patent 10847177 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the issued patent are narrower in scope than the instant application. Therefore, the claims of the issued patent anticipate the claims of the instant application. Please see table below.
Further, Claims Of the Instant Application (I) map to the Issued Patent (P) as follows: Claim 1 (I): Claim 1 (P); Claim 2 (I): Claim 2 (P);  Claim 3 (I): Claim 3 (P);  Claim   Claim 10 (I): Claim 8 (P);  Claim 11 (I): Claim 9 (P);  Claim 12 (I): Claim 10 (P);  Claim 13 (I): Claim 11 (P);  Claim 14 (I): Claim 12 (P);  Claim 15 (I): Claim 13 (P);  Claim 16 (I): Claim 14 (P);  Claim 17 (I): Claim 15 (P);  Claim 18 (I): Claim 16 (P);  Claim 19 (I): Claim 17 (P);  Claim 20 (I): Claim 18 (P);  Claim 21 (I): Claim 19 (P);  Claim 22 (I): Claim 20 (P); Claim 23 (I): Claim 21 (P);  Claim 26 (I): Claim 22 (P);  Claim 27 (I): Claim 23 (P);  Claim 28 (I): Claim 24 (P);  Claim 29 (I): Claim 25 (P);  Claim 30 (I): Claim 26 (P);  Claim 31 (I): Claim 27 (P);  Claim 32 (I): Claim 28 (P);  Claim 33 (I): Claim 5 (P);  Claim 34 (I): Claim 6 (P);  Claim 35 (I): Claim 7 (P); Claim 36 (I): Claim 19 (P);Claim 37 (I): Claim 20 (P);  Claim 38 (I): Claim 21 (P).      
Instant Application: 17/074653
US Patent: US 10847177
1. (Currently amended) An apparatus, comprising: 

a network interface; and

a processor, configured to: 

receive, via the network interface, a speech signal that represents speech uttered by a subject, 

divide at least part of the speech signal into multiple frames representing respective portions of the speech, 


compute respective estimated flow rates of air exhaled by the subject while uttering the portions of the speech, each of the estimated flow rates indicating an estimated amount of air exhaled per unit time, by computing each of the estimated flow rates from one or more features of a respective one of the frames, 









compute, based on the estimated flow rates, an estimated total volume of air exhaled by the subject while uttering the portions of the speech, and 

in response to the estimated total volume of air, generate an alert.
An apparatus, comprising:

a network interface; and

a processor, configured to:

receive, via the network interface, a speech signal that represents speech uttered by a subject, 

divide at least part of the speech signal into multiple frames representing respective portions of the speech, 

 compute respective estimated flow rates of air exhaled by the subject while uttering the portions of the speech, each of the estimated flow rates indicating an estimated amount of air exhaled per unit time, by, for each of the frames:

identifying an acoustic-phonetic unit (APU) to which the frame belongs,
selecting a function responsively to the APU, and

applying the function to one or more features of the frame so as to map the features to a respective one of the estimated flow rates, 

compute, based on the estimated flow rates, an estimated total volume of air exhaled by the subject while uttering the portions of the speech, and

in response to the estimated total volume of air, generate an alert.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-23, 26-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 16, 17, 32, 33, and 36 recites “
divide at least part of the speech signal into multiple frames representing respective portions of the speech, compute respective estimated flow rates of air exhaled by the subject while uttering the portions of the speech, each of the estimated flow rates indicating an estimated amount of air exhaled per unit time, by computing each of the estimated flow rates from one or more features of a respective one of the frames, compute, based on the estimated flow rates, computing a respective one of the an estimated total volumes volume of air exhaled by the subject while uttering the portions of the speech, and in response to the estimated total volumes volume of air, generate an alert.” Independent claims 33 and 36 recite “
The limitation of 1, 16, 17 and 32 “receive…”, “divide…”,  “compute…”, “compute…” as drafted covers a human organizing of activities. More specifically, a doctor analyzing a speech signal of a patient by parsing the signal into components, computing measures of flow rate of by counting number of breaths per minute and 33 and 36 “receive…”, “receive…”, “learn…”, “output…” as drafted covers a mental activity. More specifically, a human analyzing a speech signal and already known airflow rates while speaking representing air exhaled, understanding the relationship between the speech signal and air flow rate and provide the determined relationship.
This judicial exception is not integrated into a practical application. In particular, claims 1, 16, 17, 32, 33, and 36 recites additional element of “network interface”, “processor”, “analog to digital converter”, “computer readable medium” and “sound capturing unit”. For example in page 15, of the as filed specification, the computer is components are listed as a generalized computer or any type of processor or memory. Further, the elements of A/D converted and “sound capturing unit” are used for pre-solution activity of data gathering of the speech signal. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a devices and memory is noted as a general computer as noted above. Mere instructions to apply an exception using a generic computer component cannot provide .
With respect to claim 2 and 18, the claim relates duration of the frame. This reads on a human being able to use certain potion of speech. No additional limitations are present. With respect to claim 3 and 19, the claims relates to using other segments in computing total volume of air and generating an alert based on the total volumes of air and based on the other segments. This relates to a human computing these computations for various time periods. No additional limitations are present. With respect to claim 4 and 20, the claims relate to estimating flow rates by using a relationship that map features to the flow rate, and the function based on calibration signal and airflow rate. This relates to a human deriving a function based on said factors and estimating flow rates. No additional limitations are present. With respect to claim 5 and 21, the claim relates to receiving the calibration and air flow rate signal a priori and using such to learn a function. This relates to a human already receiving the data in order to derive a functional relationship. No additional limitations are present. With respect to claim 6, 22, 34, 37 the claim relates to the feature being energy. This relates to a human computing energy of a signal. No additional limitations are present. With respect to claim 7, 23, 35, and 38, the claim relates to the use of a polynomial. This relates to deriving a polynomial of the features. No additional limitations are present. With respect to claim 10 and 26 the claim relates to an alert being generated based on statistics of the estimated total volume of air and other total volume of air and its deviation from a baseline. This relates to a human comparing the statistics values to a baseline. No additional limitations are present. With respect to claim 11 and 27 the 12 and 28 the claim relates to determining a baseline based on receipt of another signal when person is not lying down. This relates to a human deriving a baseline based on lying down speech and not lying down. No additional limitations are present. With respect to claim 13 and 29 the claim relates to the listing various statistic measures. This relates to a human computing a specific statistic in the list. No additional limitations are present. With respect to claim 14 and 30 the claim relates to computing of the baseline statistic from another speech signal. This relates to a human computing another statistic based on another speech signal. No additional limitations are present. With respect to claim 15 and 31 the claim relates to use of an audio sensor to capture speech and then normalize based on images and position of sensor. This relates to a human compensating for capture direction and image of user. The additional limitation of an audio sensor relates to pre-solution activity of data gathering.
These claims further do not remedy the judicial exception being integrated into a practical application and further fail to include additional elements that are sufficient to amount to significantly more than the judicial exception.

Allowable Subject Matter
Claims 1-7, 10-23, 26-38 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and the Double Patenting Rejections set forth in this Office action.

The closest prior art of record Abushakra teaches an apparatus, comprising: a network interface (see page 389, right col., sect. IV, where implied computer used and use of Matlab and mic); and a processor (see page 389, right col., sect. IV, where implied computer used and use of Matlab and mic), configured to: receive, via the network interface, a speech signal that represents speech uttered by a subject, the speech including one or more speech segments (see page 389, right col., sect. IV, where microphone user to record samples and where sound utterances are segmented using VAD technique), divide the speech signal into multiple frames, such that one or more sequences of the frames represent the speech segments (see page 388, sect. III, A, where VAD technique used for segmentation to determined speech segments)  respectively, compute respective estimated total volumes of air exhaled by the subject while the speech segments were uttered (see page 389, left column, estimated lung capacity equations which determines lung capacity), by, for each of the sequences: computing respective estimated flow rates of air exhaled by the subject during the frames belonging to the sequence (see page 388, right column, equation 6 and see page 389, left column, 3rd bullet where inhale and exhale time duration is computed), and based on the estimated flow rates, computing a respective one of the estimated total volumes of air (see page 389, left column, the equations 9 and 10 are a function of inhale and exhale), and in response to the estimated total volumes of air, generate an alert (see page 390, right column, sect. V, where virtual therapy would assist patients 
Walker does teach computing respective estimated flow rates of air exhaled by the subject during the frames belonging to the sequence (see page 14, lines 32-35, exhalation rate computed) and in response to the estimated total volumes of air, generate an alert (see page 16, lines 29-31).	
However, Abushakra in view of Walker does not specifically teach computing one or more features of the frame, and computing an estimated flow rate by applying, to at least one of the features.
Patel teaches wherein the processor is configured to compute the respective estimated flow rates by, and computing an estimated flow rate by applying, to at least one of the features, a function that maps the at least one of the features to the estimated flow rate (see [0066], [0096], where exhaled flow rate computed based on models of user vocal tract and reverberation of sound as well measure of power or amplitude information, where function estimated to be the calculating based on models of vocal tract, reverberation, and white noise gain via linear prediction).
However, none of these references teaches or makes obvious the limitations as recited in the independent claims. More specifically, the limitation of while uttering the portions of the speech, each of the estimated flow rates indicating an estimated amount of air exhaled per unit time, based on the estimated flow rates, computing a respective one of the an estimated total volumes volume of air exhaled by the subject while uttering the portions of the speech”, where the estimated flow rates are computed while .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please see Parent Case File Wrapper 16/157118.
The NPL document by Gupta et al. (“Characterizing exhaled airflow from breathing and talking”) is cited to disclose analysis of exhaled air while speaking (see Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650.  The examiner can normally be reached on Monday-Thursday 7:30AM-3PM, 5PM-7PM, Friday 8AM-noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
02/27/2022